           Case 1:21-cr-00022-NONE-SKO Document 50 Filed 09/01/21 Page 1 of 6




 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No: 1:21-cr-00022 NONE/SKO
12                                 Plaintiff,           STIPULATION TO CONTINUE SEPTEMBER 3,
                                                        2021 STATUS CONFERENCE TO SEPTEMBER
13                                                      17, 2021; ORDER
14                          v.
15

16   NATHAN DANIEL LARSON,
17                                 Defendant.
18

19

20          This case is set for a status conference on September 3, 2021. Dkt. 47. On May 13, 2020, this
21 Court issued General Order 618, which suspended all jury trials in the Eastern District of California

22 “until further notice.” Under General Order 618, a judge “may exercise his or her authority to continue

23 matters, excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611

24 issued on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s

25 discretion.” General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-
26 by-case exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the

27 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order

28                                                       1
           Case 1:21-cr-00022-NONE-SKO Document 50 Filed 09/01/21 Page 2 of 6




 1 will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and

 2 previous General Orders were entered to address public health concerns related to COVID-19.

 3           Although the General Orders address the district-wide health concern, the Supreme Court has
 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
12 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

13 justice continuances are excludable only if “the judge granted such continuance on the basis of his

14 findings that the ends of justice served by taking such action outweigh the best interest of the public and

15 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

16 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

17 the ends of justice served by the granting of such continuance outweigh the best interests of the public

18 and the defendant in a speedy trial.” Id.

19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

25 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time
26 following the September 11, 2001 terrorist attacks and the resultant public emergency).

27 ///

28                                                          2
           Case 1:21-cr-00022-NONE-SKO Document 50 Filed 09/01/21 Page 3 of 6




 1           The coronavirus is posing a similar, albeit much more enduring, “appreciable difficulty” to the
 2 prompt proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

 3 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

 4 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

 5 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

 6 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 7 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 8 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness
 9 of the charges defendant faces, and in particular whether the defendant is accused of violent crimes; (6)

10 whether there is a reasons to suspect recidivism if the charges against the defendant are dismissed; and

11 (7) whether the district court has the ability to safely conduct a trial. Id.

12           In light of the foregoing, this Court should consider the following case-specific facts in finding
13 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

14 (Local Code T4). If continued, this Court should designate a new date for this matter’s next status

15 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

16 continuance must be “specifically limited in time”).

17                                                STIPULATION
18           THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant
19 United States Attorney Brian W. Enos, counsel for the government, and Peter M. Jones, counsel for

20 defendant Nathan Daniel Larson (“defendant”), that this action’s Friday, September 3, 2021 status

21 conference be continued to Friday, September 17, 2021, at 9:30 a.m. The parties likewise ask the

22 court to endorse this stipulation by way of formal order.

23           The parties base this stipulation on good cause. Specifically,
24           1. On May 19, 2021, the government filed a motion for (1) a mental examination to determine
25               defendant’s competency, as well as a (2) subsequent competency hearing. Dkt. 24. On June
26               2, 2021, defense counsel filed its response brief, wherein it joined in the government’s
27               motion and further asked the court to order defendant’s sanity likewise to be examined,
28                                                         3
     Case 1:21-cr-00022-NONE-SKO Document 50 Filed 09/01/21 Page 4 of 6




1        pursuant to 18 U.S.C. § 4242(a), at the same time as the competency examination. Dkt. 31,
2        1:26-28 and 7:8-12.
3     2. On June 11, 2021, the court held a hearing on the above motions, and granted them after
4        hearing and considering the views of both counsel and defendant. Dkts. 42 and 44. As a
5        result, the court ordered defendant “committed to the custody of the U.S. Bureau of Prisons
6        for the period of examination for placement in a suitable facility, and the U.S. Marshal’s
7        Service is directed to transfer him to a suitable facility for examination, with the court
8        recommending a suitable facility within a reasonable proximity to this District.” Dkt. 44,
9        2:18-22. The court also set a status conference for July 23, 2021 to discuss the status of
10       defendant’s above examinations. Dkt. 42.
11    3. By June 23, 2021, counsel had heard from the Bureau of Prisons’ Lisa Matthews, Chief
12       Psychologist at the Bureau of Prison’s Metropolitan Detention Center (MDC) in Los
13       Angeles, wherein she (1) advised that defendant had been designated to MDC-LA and (2)
14       asked for various types of records from the parties to assist with the examinations.
15    4. On August 30, this court’s chambers and counsel for both parties received a note that Dr.
16       Samantha Shelton of MDC-LA had directed to the U.S. Marshals, advising that she was Mr.
17       Larson’s “evaluator assigned to this case” and that his “study period will expire on
18       September 11, 2021.” She also advised that she would “put in the request to return him to
19       [this] district after that date.” After receiving the above information from Dr. Shelton, the
20       parties discussed this issue with chambers and pursuant to the same identified September 17,
21       2021 as a continued status conference date wherein both the parties and the court are
22       available to address the status of the case and Mr. Larson’s return to the Eastern District of
23       California.
24    5. The parties therefore stipulate that the period of time from September 3, 2021, through
25       September 17, 2021, is deemed excludable pursuant to: (1) 18 U.S.C. § 3161(h)(1)(A)
26       because the examinations to determine the mental capacity of the defendant as described
27       above remain ongoing; as well as (2) 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and
28                                                 4
         Case 1:21-cr-00022-NONE-SKO Document 50 Filed 09/01/21 Page 5 of 6




 1            (iv) because it results from a continuance granted by the Court at the parties’ request on the
 2            basis of the Court’s finding that the ends of justice served by taking such action outweigh the
 3            best interest of the public and the defendant in a speedy trial.
 4 IT IS SO STIPULATED.

 5   Dated: September 1, 2021                               PHILLIP A. TALBERT
                                                            Acting United States Attorney
 6
                                                     By: /s/ Brian W. Enos
 7                                                       Brian W. Enos
                                                         Assistant United States Attorney
 8
 9                                                       (As authorized 9/1/21)
10 Dated: September 1, 2021                          By: /s/ Peter M. Jones
                                                         Peter M. Jones, Esq.
11                                                       Attorney for Defendant
                                                         Nathan Daniel Larson
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                                      5
         Case 1:21-cr-00022-NONE-SKO Document 50 Filed 09/01/21 Page 6 of 6




1                                                  ORDER
2          IT IS ORDERED that the status hearing currently set for September 3, 2021, at 8:30 am is
3 continued until September 17, 2021, at 9:30 am.

4          IT IS FURTHER ORDERED THAT the period of time from September 3, 2021, through
5 September 17, 2021, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(1)(A) because the

6 examinations to determine the mental capacity of the defendant as described above remain ongoing; as

7 well as 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv) because it results from a continuance

8 granted by the Court at defendants’ request on the basis of the Court’s finding that the ends of justice
9 served by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

10
     IT IS SO ORDERED.
11

12     Dated:     September 1, 2021
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                                      6
